ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-159, concluding that MARTIN J. MILITA, JR. of ANNANDALE, who was admitted to the bar of this State in 1981, should be censured for violating RPC 8.4(b) (commission of a criminal act that reflects adversely on his honesty, trustworthiness or fitness as a lawyer);
And the Disciplinary Review Board having further concluded that respondent should continue treatment with a mental health professional approved by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that MARTIN J. MILITA, JR. is hereby censured; and it is further
ORDERED that MARTIN J. MILITA, JR., shall continue treatment with a mental health professional approved by the Office of Attorney Ethics, for a period of two years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.